BREAUX, C. J.
In matter of the two cases, 15,765, and the other 15,891, 41 South. 696,1 touching costs, it has been decided in the first decision handed down that they should be paid by the receiver of the Lake Charles Lumber Company, insolvent. The questions involved since decided have become the law of the case. There remains only the question as to who should pay the costs.
The costs of their opposition must be paid by'the receiver.
It is therefore ordered, adjudged, and decreed that our decree remain unchanged as to costs, including the Perkins-Miller Lumber Company.
Their opposition and intervention are dismissed at costs of the mass.
With this addendum our former decree remains unchanged.

 Ante, p. 402.